On Thursday, April 27, 1978, the respondent, a member of the Bar of this state, *984appeared before us to show cause why he should not be disciplined because of his failure to file a response with this Court’s Disciplinary Board to a complaint filed with the Board by a client in March 1977. The respondent appeared and acknowleged that no response had been filed. However, he notified us that subsequent to the issuance of our order he has filed a response.
This last-minute response serves as no excuse. An attorney is bound to comply with the reasonable requests of either the Board or its counsel. Failure to comply is grounds for discipline under our Rule 42-2.
Accordingly, it is ordered, adjudged and decreed that Philip M. Hak is hereby reprimanded for indulging in the practices described herein.